Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2021 has been entered.

Status of the Claims
Claims 1-8 and 10-20 are all the claims pending in the application. 
Claims 1-8 and 10-20 are amended.
Claims 1-8 and 10-20 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed November 25, 2021.

Response to Arguments
Regarding the 101 rejections of claim as directed to an abstract idea, the rejections are maintained for the following reasons.  
First, Applicant asserts the rejections should be withdrawn because the claims recite the network platform is designed to work on different screen resolutions and computing devices.  Examiner respectfully does not find this assertion persuasive because differing computing devices displaying data on differing screen resolutions, without more, is only mere instructions to apply the exception using 1.  That is, Examiner does not find multiple different computing devices accessing content (e.g. over the internet) to be anything more than mere instructions to apply the exception using generic compute components.
Second, under Step 2A Prong 1, Applicant asserts the rejections should be withdrawn because the claims allow for automatic filtering of posts to protect sober people from potentially harmful content.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., filtering harmful content) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Further, Examiner respectfully does not find this assertion persuasive because filtering content is an abstract idea, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  That is, Examiner does not find the presence of this abstract idea in the claims can render the claim patent eligible.  Applicant asserts that the social utility of filtering posts to protect sober people from potentially harmful content demonstrates a practical application.  Again, Examiner respectfully does not find this assertion persuasive because filtering content is an abstract idea and an abstract idea.
Third, under Step 2A Prong 1, Applicant asserts the claims are integrated into a practical application because the claims include a full user mode and an anonymous mode.  Examiner respectfully does not find this assertion persuasive because it is not clear what is within the scope of these limitations.  Please see below for the complete discussion of this claim limitation in the 112(b) rejections2. 
Fourth, under Step 2A Prong 2, Applicant asserts the claims are integrated into a practical application because existing social networking is problematic for users aiming to remain sober.  Examiner respectfully does not find this assertion persuasive because it is not clear how this assertion relates to the subject matter eligibility analysis.  That is, it is not clear how this assertion demonstrates an improvement to the functioning of a computer, see MPEP 2106.05(a), a particular machine or transformation, see MPEP 2106.05(b), (c), or other meaningful limitations, see MPEP 2106.05(e).  
Fifth, under Step 2A Prong 2, Applicant asserts the claims are integrated into a practical application because the user's personal information is optional to share.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., sharing personal information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims only recite the claimed full-user and anonymous modes and it is not clear what is within the scope of these limitations.  Please see below for the complete discussion of this claim limitation in the 112(b) rejections.
Sixth, under Step 2A Prong 2, Applicant asserts the claims should be withdrawn because automatic filtering is not an abstract idea.  Examiner respectfully does not find this assertion persuasive because filtering content on the internet is an abstract idea, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).
Seventh,3 regarding the 101 rejections of the claim 7 and 8 as encompassing a human organism, the rejections are withdrawn in light of the amendments.
Eighth, Applicant asserts the claimed automatic filtering reflects a practical application.  Again, Examiner respectfully does not find this assertion persuasive because filtering content is an abstract BASCOM).  Further, Examiner notes using software to tailor information and provide it to a user is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Ninth, Applicant asserts the rejections should be withdrawn because the claims reflect a novel way to access and use a social network.  Examiner respectfully does not find this assertion percussive because it is not clear what features or limitations of the present claims Applicant is relying on for this assertion.
Tenth, Applicant asserts claim 10 solves a problem for sober individuals using social media.  Examiner respectfully does not find this assertion percussive because a showing of an improvement involves (emphasized) "…technological solution to a technological problem", see MPEP 2106.05(a) (discussing DDR Holdings).  That is, Examiner respectfully does not find Applicant's assertion persuasive because the claims do not reflect a technological solution to a technological problem.  
Eleventh, Applicant asserts claims 2-4, 19, and 20 reflect an advancement.  Examiner respectfully does not find this assertion persuasive because the various computing devices in claims 2-4, 19, and 20 are all recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Twelfth, Applicant asserts claims 5 and 6 reflect a specific technical solution.  Examiner respectfully does not find this assertion persuasive because it is not clear how the groups in claims 5 and 6 relate to a specific technical solution.
Thirteenth, Applicant asserts claims 7 and 8 reflect a specific technical solution.  Examiner respectfully does not find this assertion persuasive because a showing of an improvement involves (emphasized) "…technological solution to a technological problem", see MPEP 2106.05(a) (discussing DDR Holdings
Fourteenth, Applicant asserts claims 11-13, 15, and 17 reflect a specific technical solution.  Examiner respectfully does not find this assertion persuasive because a showing of an improvement involves (emphasized) "…technological solution to a technological problem", see MPEP 2106.05(a) (discussing DDR Holdings).  It is not clear how claims 11-13, 15, and 17 reflect a technological solution to a technological problem.
Fifteenth, Applicant asserts claim 14 reflects an improvement.  Examiner respectfully does not find this assertion persuasive because filtering content is an abstract idea, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Further, Examiner notes using software to tailor information and provide it to a user is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Sixteenth, Applicant asserts claims 16 and 18 reflect an improvement in efficiency of communications and infrastructures in networks.  Examiner respectfully does not find this assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  It is not clear how the present claims reflect an improvement in efficiency in communications or infrastructure.
Accordingly, the 101 rejections of the claims as directed towards an abstract idea without significantly more are maintained.  Please see below for the complete rejections of the claims as amended.

Regarding the 102 and 103 rejections, the rejections are maintained for the following reasons.  
First, Applicant asserts the privacy settings in the Metzler reference do not teach the claimed anonymous mode because the present invention only requires a first name for access.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Applicant asserts Metzler does not teach automatically filtering posts.  Examiner respectfully does not find this assertion persuasive because it is not clear why the filtering taught by Metzler, e.g. ¶¶[0060]-[0061], would not be within the scope of automatically filtering posts.
Third, Applicant asserts the combination of Metzler and Bates does not teach prescreening the network data and advertisements.  Examiner respectfully does not find this assertion persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  That is, Applicant's assertion that the present application is intended to screen advertisements for all users does not patentably distinguish the claims from the teachings of Metzler in view of Bates.
Fourth, Applicant asserts Metzler does not teach connecting people as claimed because the entire network of the present invention is a connection.  Examiner respectfully does not find this assertion persuasive because it is not clear how this distinguishes Metzler from the present invention.  Metzler is a social network for people in recovery, see e.g. Abstract.  It is not clear how this assertion would patentably distinguish the present application from Metzler.
Fifth,4 Applicant asserts Metzler does not teach the various "connecting" limitations in claim 1.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain how or why Metzler does not teach these limitations.
Sixth, Applicant asserts Metzler does not teach the claimed automatic filtering because the present invention filters posts on a network wide level.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., network wide filtering) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Seventh, Applicant asserts Metzler does not teach all the limitations of claim 5 because the present invention is not limited by conventional sober events and meetings.  Examiner respectfully does not find this assertion persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Metzler teaches events involving the network-registered group which is within the scope of the claim.
Eighth, Applicant asserts Metzler does not teach all the limitations of claim 6 because the present invention does not require users to register.  Examiner respectfully does not find this assertion persuasive because claim 1 explicitly requires the user to register with the platform.  Accordingly it is not clear how the scope of claim 6 is distinct from the teachings of Metzler.
Ninth, Applicant asserts Metzler does not teach all the limitations of claim 7 because the pledge could be used as a filter. Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., using a pledge as a filter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Tenth, Applicant asserts Metzler does not teach all the limitations of claim 8 because the registration is different.  Examiner respectfully does not find this assertion persuasive because the scope of claim 8 is not clear.  Please see below for the complete 112(b) rejection of claim 8.
Eleventh, regarding claims 2 and 4, Applicant asserts one of ordinary skill would not have inferred tablets or smart phones could be used to access the network taught by Metzler.  To expedite prosecution, Examiner cites new a new reference Peterson to teach these limitations.
Twelfth, Applicant asserts the combination of Metzler and Bates does not teach prescreening the network data and advertisements.  Examiner respectfully does not find this assertion persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  That is, Applicant's assertion that the present application is intended to screen advertisements for all users does not patentably distinguish the claims from the teachings of Metzler in view of Bates.
Thirteenth, Applicant asserts Metzler and Bates do not teach all the limitations of claim 11 because the present invention is not limited by conventional sober events and meetings.  Examiner respectfully does not find this assertion persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Metzler teaches events involving the network-registered group which is within the scope of the claim.
Fourteenth, Applicant asserts Metzler and Bates do not teach all the limitations of claim 12 because Metzler's groups involve two people.  Examiner respectfully does not find this assertion persuasive because two people are all that is need to form a group.
Fifteenth, Applicant asserts Metzler and Bates do not teach all the limitations of claim 13 because the present invention is intended to connect people without labels.  Examiner respectfully does not find this assertion persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Metzler teaches groups involving entities which is within the scope of the claim.
Sixteenth, Applicant asserts Metzler and Bates do not teach all the limitations of claim 14 because the present invention provide a network wide safe network.  Examiner respectfully does not find this assertion persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Metzler teaches filtering objectionable content which is within the scope of the claim.
Seventeenth, Applicant asserts Metzler and Bates do not teach all the limitations of claim 15 because the present invention does not require the user have been in rehab. Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., the user having or having not been in rehab) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Eighteenth, Applicant asserts Metzler and Bates do not teach all the limitations of claim 16 because the present invention involves logging in without a password. Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., logging in without a password) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Nineteenth, Applicant asserts Metzler and Bates do not teach all the limitations of claim 17 because the present invention does not require the user have been in rehab. Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., the user having or having not been in rehab) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Twentieth, Applicant asserts Metzler and Bates do not teach all the limitations of claim 18 because Metzler involves more than just the user's first name.  Examiner respectfully does not find this assertion percussive because the scope of claim 18 is not limited to just a user's first name.
Twenty-first, Applicant asserts Metzler and Bates do not teach all the limitations of claim 19 and 20 because a personal digital assistant is not equivalent to an electronic handheld device and a personal computer is not equivalent to a personal computing device.  Examiner respectfully does not find this assertions persuasive because Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Accordingly the 102 and 103 rejections are maintained.  Please see below for the complete rejections of the claims as amended.

Regarding the claim objections, Applicant asserts the current amendments now follow the MPEP requirements for making amendments.  Accordingly the objections are withdrawn.

Regarding the 112(b) rejections, many of the rejections are maintained for the following reasons.  First, Applicant asserts the claimed full user and anonymous modes are defined in the Application.  Examiner respectfully does not find this assertion percussive because Examiner does not find the disclosures in the present application are sufficiently clear to amount to the Applicant acting as their own lexicographer, see MPEP 2111.01.IV.  That is, ¶[0045] of the Specification as published discusses using the user's first name as an example embodiment of the present invention.  Example embodiments in the specification are not sufficiently clear to amount to the Applicant acting as their own lexicographer.  Accordingly, the rejection is maintained.  Please see below for the complete rejection.
Second, Applicant asserts claim 10 has been amended to include the conjunction "and".  However, claim 10 still lacks a conjunction in the list of elements the server is configured to perform.  Accordingly, the rejection is maintained.  Please see below for the complete rejection.
Third, the rejection of the term "network advertisements" in claim 10 is withdrawn because the amendments remove the lack of antecedent basis issue.
Fourth, the rejections of claims 7 and 8 are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 (but not claim 10) is rejected as indefinite because claim 1 recites (emphasized) "… receiving, from a user, a login information into a network platform using a personal computing device, comprising different screen resolutions and applications designed to work specifically on each of these computing devices…"  This limitation is not clear because it is not clear what comprises different screen resolutions and applications.  That is, it is not clear if the network platform or the personal computing device is required to comprise different screen resolutions and applications.  For the purposes of 
Claim 1 (but not claim 10) is rejected as indefinite because claim 1 recites multiple limitations that appear to require the user performs an action.  Specifically claim 1 recites (emphasized) "…connecting by said user with at least one other network registered user, and allowing automatic filtering of posts of the at least one other network registered user; connecting by said user with at least one other network registered group based on user's personal information provided during login into the network platform; connecting by said user with at least one network advertised sober event hosted by the at least one network registered group; and connecting by said user with at least one sober network resource group" all of which appear to require the user perform an action.  For the purposes of applying prior art, Examiner has interpreted has interpreted the limitations as requiring the actions be taken by a computer system(s) (e.g. as providing information about other users to the user).
Claim 10 (but not claim 1) is rejected as indefinite because claim 10 recites (emphasized) "…wherein accessibility to the network platform comprising different screen resolutions…" There is insufficient antecedent bias for this limitation.
Claim 10 (but not claim 1) is rejected as indefinite because claim 10 recites (emphasized) "… wherein accessibility to the network platform comprising different screen resolutions and applications designed to work specifically on each of these computing devices
Claim 10 (but not claim 1) is rejected as indefinite because claim 10 does not have a conjunction connecting the limitations involving the server in claim 10.  For the purposes of analyzing the claim set, Examiner is interpreting claim 10 as (emphasized) "… at least one server accessible via the Internet, configured to…allow the sharing of the plurality of sober events of the registered users; and allow the sharing of the plurality of sober resources of the registered users…"

Claims 2-8 and 11-20 do not clarify these issue and as such are rejected due to their dependencies.

Claim 8 is further rejected as indefinite because claim 8 recites (emphasized) "…comprises logging into the network selecting preferred mode of the privacy is only the user's first name as personal data for registered user."  This limitation is not clear because it appears to be missing a word.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as (emphasized) "…comprises logging into the network and selecting preferred mode of the privacy is only the user's first name as personal data for registered user."
Claim 13 is further rejected as indefinite because claim 13 recite (emphasized) "…the second one of said groups is an entity…" there is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 is rejected under 101 as directed to or encompassing a human organism because claim 1 recites several limitations which appears to require a person (the user) perform an action.  Specifically, the following limitations appear to require the user perform an action (emphasized) "…connecting by said user with at least one other network registered user, and allowing automatic filtering of posts of the at least one other network registered user; connecting by said user with at least one other network registered group based on user's personal information provided during login into the network platform; connecting by said user with at least one network advertised sober event hosted by the at least one network registered group; and connecting by said user with at least one sober network resource group" Claim limitations which require a person (i.e. the user) perform an action are rejected under 101 because the claims encompass a person (i.e. the user).  Please note, these rejections can be overcome by amending the claims to focus only on the steps performed by the computer system(s), e.g. amending the claims to recite providing information to the user.
Accordingly, claim 1 is rejected under 101 as directed to or encompassing a human organism.  Claims 2-8 do not overcome these issues and as such are rejected due to their dependencies.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 1 recites two abstract ideas in the limitations (emphasized):
receiving, from a user, a login information into a network platform using a personal computing device, comprising different screen resolutions and applications designed to work specifically on each of these computing devices, wherein accessibility to the network platform is provided in full user mode and anonymous mode; 
registering the user on the network platform; 
displaying an optional sober certification pledge to the user; 
receiving a selection from the user to either to bypass the sober certification pledge or accept sober certification pledge; 
connecting by said user with at least one other network registered user, and allowing automatic filtering of posts of the at least one other network registered user; 
connecting by said user with at least one other network registered group based on user's personal information provided during login into the network platform; 
connecting by said user with at least one network advertised sober event hosted by the at least one network registered group; 
and connecting by said user with at least one sober network resource group
First, all the "connecting" limitations recite an abstract idea, managing interactions between people, because all the limitations encompasses organizing people (i.e. introducing a person to another person, introducing a person to a group, introducing a person to an event, an introducing a person to a resource groups).  If a claim's limitations recite managing interactions between people (i.e. social activities), then the claims fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Accordingly, claim 1 recites a first abstract idea.
Second, claim 1 recites another abstract idea in the limitation "allowing automatic filtering of posts of the at least one other network registered user".  This limitation recites an abstract idea because filtering content encompasses managing personal behavior, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Limitations that recite managing personal behavior fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Accordingly, claim 1 recites a second abstract idea.  Further, Examiner finds the presence of these two abstract ideas in the claim do not render the claim non-abstract, see Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”). 

Claim 10 recites an abstract ideas in the limitations (emphasized):
at least one server accessible via the Internet, configured to store personal data of the registered users, group data of a group of registered users, a plurality of sober events of the registered users, and a plurality of sober resources of the registered users, wherein accessibility to the network platform comprising different screen resolutions and applications designed to work specifically on each of these computing devices is provided in full user mode and anonymous mode; 
allow the sharing of personal data of the registered users; 
allow the sharing of the group data of the group of the registered users; 
allow the sharing of the plurality of sober events of the registered users; 
allow the sharing of the plurality of sober resources of the registered users; 
at least one storage service configured to manage network data; 
and at least one manager configured to manage network data and network advertisements.  
All the "allow the sharing of" limitations recite an abstract idea, managing interactions between people, because all the limitations encompasses organizing people (i.e. introducing a person to another person, introducing a person to a group, introducing a person to an event, an introducing a person to a resource groups).  If a claim's limitations recite managing interactions between people (i.e. social activities), then the claims fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Accordingly, claim 10 recites a first abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 recites additional elements in the limitations (emphasized):
receiving, from a user, a login information into a network platform using a personal computing device, comprising different screen resolutions and applications designed to work specifically on each of these computing devices, wherein accessibility to the network platform is provided in full user mode and anonymous mode; 
registering the user on the network platform; 
displaying an optional sober certification pledge to the user; 
receiving a selection from the user to either to bypass the sober certification pledge or accept sober certification pledge; 

connecting by said user with at least one other network registered group based on user's personal information provided during login into the network platform; 
connecting by said user with at least one network advertised sober event hosted by the at least one network registered group; 
and connecting by said user with at least one sober network resource group.  
The additional elements: of receiving a login information into a network platform, wherein accessibility to the network platform is provided in full user mode and anonymous mode; and registering the user on the network platform, when considered individually or combination, do not integrate the abstract idea into a practical application because the steps are only a general link to a field-of-use or technological environment (i.e. broadly invoking the internet), see MPEP 2106.05(h).  That is, the additional elements of logging into and registering on a network merely limit the use of the exceptions to a particular technological environment (the internet or a social media service). 
The additional elements of a personal computing device, and the network platform comprising different screen resolutions and applications designed to work on these computing devices, when considered individually or combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as generic computers and software) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
Similarly, the additional elements of displaying an optional sober certification pledge to the user; and receiving a selection from the user to either to bypass the sober certification pledge or accept sober certification pledge, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions 

Claim 10 recites additional elements in the limitations (emphasized):
at least one server accessible via the Internet, configured to store personal data of the registered users, group data of a group of registered users, a plurality of sober events of the registered users, and a plurality of sober resources of the registered users, wherein accessibility to the network platform comprising different screen resolutions and applications designed to work specifically on each of these computing devices is provided in full user mode and anonymous mode; 
allow the sharing of personal data of the registered users; 
allow the sharing of the group data of the group of the registered users; 
allow the sharing of the plurality of sober events of the registered users; 
allow the sharing of the plurality of sober resources of the registered users; 
at least one storage service configured to manage network data; 
and at least one manager configured to manage network data and network advertisements.  
The additional elements of the sever accessible via the internet and the network platform comprising different screen resolutions and applications designed to work specifically on each of these computing devices, and the storage service and manager configured to manage network data and network advertisements, when considered individually or combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as generic computer and software) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
The additional elements of storing personal data of the registered users, group data of a group of registered users, a plurality of sober events of the registered users, and a plurality of sober resources of the registered users, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application). 
 The additional elements: wherein accessibility to the network platform is provided in full user mode and anonymous mode, when considered individually or combination, do not integrate the abstract idea into a practical application because the steps are only a general link to a field-of-use or technological environment (i.e. broadly invoking the internet), see MPEP 2106.05(h).  That is, the additional elements of logging into and registering on a network merely limit the use of the exceptions to a particular technological environment (the internet or a social media service). Claim 10 is directed to an abstract idea.
	
	
Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than a general link to a technological environment and mere instructions to apply the exception using generic computer components.  A general link to a technological environment or mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 and 10 are not patent eligible.

Dependent Claims
Regarding claims 2-4, 19, and 20, the additional elements of claims 2-4, 19, and 20 (the smartphone, the computer, the tablet, the handheld device, and the personal computer) are all recited at a high-level of generality such that, when considered individually and in combination, the additional elements amount to no more than mere instructions to apply the exceptions using generic computer components.
Regarding claims 5 and 6, claims 5 and 6 are directed to the first abstract idea of claim 1 (social activities) because the limitations of claims 5 and 6 are further clarifying how the groups are organized and as such are directed to organizing interactions between people.
Regarding claim 7, claim 7 is directed to an abstract idea, a mental process, because claim 7 recites the user making a mental judgment (accepting the pledge).
Regarding claim 8, claim 8 is directed to an abstract idea, a mental process, because claim 8 recites the user making a mental judgment (selecting the user's privacy setting).  Further, the additional element of displaying the user's first name does not integrate the abstract idea into a practical application because displaying a username is a generic computer function.
Regarding claims 11-13, 15, and 17, claims 11-13, 15, and 17 are directed to the first abstract idea of claim 10 (social activities) because the limitations of claims 11-13, 15, and 17 are further clarifying how the groups are organized and as such are directed to organizing interactions between people.
Regarding claim 14, claim 14 recites an abstract idea because filtering content encompasses managing personal behavior, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Further, the additional elements of claim 14, when considered individually and in combination, do not integrate the abstract idea into a practical application because the additional elements of a network advertisement are only a 
Regarding claims 16 and 18, the additional elements of claims 16 and 18 (the network platform module and the access device) are recited at a high-level of generality (i.e. as a generic server and generic login system) such that, when considered individually and in combination, the additional elements amount to no more than mere instructions to apply the exceptions using generic computer components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzler et al US Pub. No. 2011/0047508, herein referred to as "Metzler".
Regarding claim 1, Metzler teaches:
receiving, from a user, a login information into a network platform using a personal computing device (receives login request from mobile device, ¶[0026]), 

wherein accessibility to the network platform is provided in full user mode and anonymous mode (logon module controls access to the social network, ¶[0036], and privacy module allows user to control what information is exposed, including names, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels.  Accordingly, Metzler teaches providing a full user mode and an anonymous mode as claimed5); 
registering the user on the network platform (users register accounts, ¶[0036]); 
displaying an optional sober certification pledge to the user (displays information to user, ¶[0027].  Please note, Examiner finds the limitation "optional sober certification pledge" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being displayed here, the pledge, is only conveying a message or meaning to a human reader independent of the supporting product, the social network.  Accordingly, Examiner finds the information being displayed to the user does not distinguish the present claims from the prior art because there is no new feature of physical structure and no new relation of printed matter to physical structure); 
receiving a selection from the user to either to bypass the sober certification pledge or accept sober certification pledge (prompts user for input, ¶[0027]; see also ¶[0040] discussing receiving data from users who interact with content.  Please note, Examiner finds the limitation "sober certification pledge" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being displayed here, the pledge, is only conveying a message or meaning to a human reader independent of the supporting product, the social 
connecting by said user with at least one other network registered user (users are linked to "friends", ¶[0031]), 
and allowing automatic filtering of posts of the at least one other network registered user (filters users blogs and posts based on privacy settings, ¶¶[0060]-[0061] and Fig. 8.  That is, the user's privacy settings filters posts for others because the privacy settings prevent others from seeing it); 
connecting by said user with at least one other network registered group based on user's personal information provided during login into the network platform  (users' friends are grouped as care givers or supporters, ¶[0039], [0045], [0091]; see also ¶¶[0051]-[0056] discussing different groups. These connections would be based on the user's personal information because the user logging in gives them access to these connections, e.g. ¶[0039].  Thus Metzler teaches connecting users to groups based on the information given during login); 
connecting by said user with at least one network advertised sober event hosted by the at least one network registered group (provides tasks to attend meetings, ¶[0110]; see also ¶¶[0064], [0112] discussing attending meetings); 
and connecting by said user with at least one sober network resource group (users are monitored by the treatment center and healthcare professionals, e.g. ¶¶[0036], [0037], [0059]).  
Regarding claim 3, Metzler teaches all the limitations of claim 1 and further teaches:
wherein the personal computing device is a computer (device is a personal computer, ¶[0024]).  
Regarding claim 5, Metzler teaches all the limitations of claim 1 and further teaches: 
wherein the said sober event is hosted by a network-registered group (takes users to group chats and meetings, ¶[0108], [0110]; see also ¶[0112] discussing checking into meetings).
Regarding claim 6, Metzler teaches all the limitations of claim 1 and further teaches:
wherein the sober network resource group has a plurality of other network-registered users (includes a plurality of registered members, e.g. Fig. 6 and ¶[0052]; see also ¶¶[0027] and [0030] discussing users' access and profiles).  
Regarding claim 7, Metzler teaches all the limitations of claim 1 and further teaches:
selecting to accept the sober certification pledge by the user (prompts user for input, ¶[0027]; see also ¶[0040] discussing receiving data from users who interact with content.  Please note, Examiner finds the limitation "sober certification pledge" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being displayed here, the pledge, is only conveying a message or meaning to a human reader independent of the supporting product, the social network.  Accordingly, Examiner finds the information being displayed to the user does not distinguish the present claims from the prior art because there is no new feature of physical structure and no new relation of printed matter to physical structure).  
Regarding claim 8, Metzler teaches all the limitations of claim 1 and further teaches:
logging into the network selecting preferred mode of the privacy is only the user's first name as personal data for registered user (privacy module allows user to control what information is exposed, including first name, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler in view of Peterson, US Pub. No. 2017/0286528, herein referred to as "Peterson".
Regarding claim 2, Metzler teaches all the limitations of claim 1 and does not explicitly teach but Peterson does teach:
wherein the personal computing device is a smartphone (smartphone accessing a social network,¶[0067]).
Further, it would have been obvious at the time of filing to combine the social network for recovery of Metzler with the smartphone of Peterson because Metzler explicitly suggest it, see MPEP 2143.I.G.  That is, Metzler teaches the system can be accessed by a mobile telephone, ¶[0025] and one of ordinary skill would have recognized smartphones are a type of mobile telephones.
Regarding claim 4, Metzler teaches all the limitations of claim 1 and does not explicitly teach:
wherein the personal computing device is a tablet (tablet accessing a social network,¶[0067]).
Further, it would have been obvious at the time of filing to combine the social network for recovery of Metzler with the smartphone of Peterson because Metzler explicitly suggest it, see MPEP 2143.I.G.  That is, Metzler teaches the system can be accessed by a mobile telephone, ¶[0025] and one of ordinary skill would have recognized tablets are a type of mobile telephones.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler in view of Bates US Pub. No. 2009/0043654, herein referred to as "Bates".
Regarding claim 10, Metzler teaches:
at least one server accessible via the Internet (server and internet connection, ¶¶[0024]-[0025]):

wherein accessibility to the network platform comprising different screen resolutions and applications designed to work specifically on each of these computing devices (system supports various devices including a personal computer and a personal digital assistant, ¶[0025]),  
is provided in full user mode and anonymous mode (logon module controls access to the social network, ¶[0036], and privacy module allows user to control what information is exposed, including names, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels.  Accordingly, Metzler teaches providing a full user mode and an anonymous mode as claimed6); 
allow the sharing of personal data of the registered users (privacy module allows user to share personal information, ¶¶[0049], [0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels); 
allow the sharing of the group data of the group of the registered users (privacy modules controls what information is shared with groups of individuals, ¶[0091] and Fig. 7); 
allow the sharing of the plurality of sober events of the registered users (takes users to group chats and meetings, ¶[0108], [0110]; see also ¶[0112] discussing checking into meetings); 
allow the sharing of the plurality of sober resources of the registered users (users are monitored by the treatment center and healthcare professionals, e.g. ¶¶[0036], [0037], [0059]); 
at least one storage service (storage medium, ¶[0122]) configured to 

and at least one manager configured to manage network data (administrative module provides back-end administrative section, ¶[0047], and controls access to content, ¶[0115]).
However Metzler does not teach but Bates does teach:
at least one manager configured to manage network advertisements (users control advertisements by tagging content, ¶¶[0009], [0024]; see also ¶[0005] discussing preventing advertisements for alcohol being associated with content about Alcoholics Anonymous and Fig. 2 summarizing process). 
Further, it would have been obvious at the time of filing to combine the social network for recovery of Metzler with the control of advertisements of Bates because Bates explicitly suggests businesses would want to ensure their advertisements are not being shown with inappropriate content (e.g. alcohol is not being advertised with content about Alcoholics Anonymous), ¶[0005] of Bates; see also MPEP 2143.I.G.
Regarding claim 11, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
user data accessible to the registered users for proposing future sober events to the registered users (takes users to group chats and meetings, ¶[0108], [0110]; see also e.g. ¶[0095] discussing chatting with other users).  
Regarding claim 12, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
one of said groups is based on user's location (pairs users based on location, ¶[0100]).  
Regarding claim 13, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
the second one of said groups is an entity (friends are grouped as care givers or supporters, ¶[0039], [0045], [0091]).  
Regarding claim 14, the combination of Metzler and Bates teaches all the limitations of claim 10 and Bates further teaches:
provides regulation and monitoring of network advertisements to allow sober supporting advertisements only (users control advertisements by tagging content, ¶¶[0009], [0024]; see also ¶[0005] discussing preventing advertisements for alcohol being associated with content about Alcoholics Anonymous and Fig. 2 summarizing process).
Further, it would have been obvious at the time of filing to combine the social network for recovery of Metzler with the control of advertisements of Bates because Bates explicitly suggests businesses would want to ensure their advertisements are not being shown with inappropriate content (e.g. alcohol is not being advertised with content about Alcoholics Anonymous), ¶[0005] of Bates; see also MPEP 2143.I.G. 
Regarding claim 15, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
wherein the groups are based on the interest in supporting the sober lifestyle (system and groups are based on supporting recovery, e.g. Abstract; see also e.g. ¶[0044] noting the recovery is from drug and alcohol abuse).  
Regarding claim 16, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
a network platform module (system operates on the internet, e.g. ¶[0024], [0116], Fig. 1)
for facilitating communications and social event interactions between the authorized users having the authorized connectivity (users message each other, e.g. ¶¶[0045], [0095]; see also ¶[0036] discussing limiting access to authorized users via passwords).  
Regarding claim 17, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
wherein the plurality of groups are provided for dealing with specific sober lifestyle issues raised by authorized users (provides a "panic button" when users need to contact others for immediate help with their recovery, ¶[0113]).   
Regarding claim 18, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
provides an access to the system via a secure identity verification process involving user name and password submission through an access device (logon module limits access to authorized users via usernames and passwords, ¶[0036])
in a full user mode or an anonymous mode (logon module controls access to the social network, ¶[0036], and privacy module allows user to control what information is exposed, including first name, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels.  Accordingly, Metzler teaches providing a full user mode and an anonymous mode as claimed7). 
Regarding claim 19, the combination of Metzler and Bates teaches all the limitations of claim 18 and Metzler further teaches:
wherein the device is an electronic handheld device (personal digital assistant is used as user device, ¶[0025]). 
Regarding claim 20, the combination of Metzler and Bates teaches all the limitations of claim 18 and Metzler further teaches:
wherein the device is a personal computer device (device is a personal computer, ¶[0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                                    /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, this limitation is also indefinite under 112(b).  Please see below for the complete rejection of this claim limitation. 
        2 Please note, Applicant cites the Specification show the practical application of the full user and anonymous modes but limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
        3 Please note, Applicant's Remarks regarding the 101 rejections are in two sections.  The following responses are addressing Applicant's Remark beginning on pg. 13 of Applicant's submission dated Nov. 25, 2021.
        4 Please note, Applicant's Remarks regarding the 102 and 103 rejections are in two sections.  The following responses are addressing Applicant's Remark beginning on pg. 15 of Applicant's submission dated Nov. 25, 2021.
        5 Please see the rejections of this limitation under 112(b) for a discussion of the interpretation of this limitation.
        6 Please see the rejections of this limitation under 112(b) for a discussion of the interpretation of this limitation.
        7 Please see the rejections of this limitation under 112(b) for a discussion of the interpretation of this limitation.